REVISED FEBRUARY 17, 2012

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                No. 11-20224                         FILED
                              Summary Calendar                   February 8, 2012

                                                                   Lyle W. Cayce
                                                                        Clerk
UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

ARMANDO M. CAMERO-RENOBATO, also known as Amando Cortez, also
known as Armando Camero Renobato, also known as Armando Cortez,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:
      Armando M. Camero-Renobato (Camero) pleaded guilty to illegal reentry
following deportation after conviction for an aggravated felony in violation of
8 U.S.C. § 1326(a), (b)(2). The district court sentenced Camero to 71 months in
prison. Camero argues that the district court committed a procedural error
when it allegedly failed adequately to explain the chosen sentence. Camero also
argues that the sentence is substantively unreasonable because it is greater than
necessary to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a).
                                  No. 11-20224

      Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors in § 3553(a). Gall
v. United States, 552 U.S. 38, 51 (2007). We first examine whether the district
court committed any procedural errors, “such as . . . failing to adequately explain
the chosen sentence.” Id. In making that determination, this court reviews the
district court’s interpretation and application of the Sentencing Guidelines de
novo and its findings of fact for clear error. United States v. Cisneros-Gutierrez,
517 F.3d 751, 764 (5th Cir. 2008).
      The district court did not commit procedural error with respect to the
sufficiency of its explanation for the sentence it imposed. Almost the entire
sentencing hearing was devoted to Camero’s request for a below-guidelines
sentence. After listening to Camero’s arguments, inviting and listening to the
Government’s response, and permitting the defense to respond further, the
district court noted that a within-guidelines sentence was appropriate in light
of the § 3553(a) factors. Indeed, the district court’s statements regarding the 71-
month sentence reflect that it considered the history and characteristics of
Camero, the nature and circumstances of the offense of conviction, and the need
for the sentence imposed to reflect the seriousness of the offense, to promote
respect for the law, to provide just punishment for the offense, to afford adequate
deterrence to criminal conduct, and to protect the public from further crimes of
Camero. The district court’s failure to give additional reasons did not constitute
procedural error. See Rita v. United States, 551 U.S. 338, 358-59 (2007).
      We clarify to Camero that our decision in United States v. Mondragon-
Santiago, 564 F.3d 357 (5th Cir. 2009), which perceived procedural
unreasonableness in the inadequacy of sentencing reasons, involved not “giv[ing]
any reasons for its sentence beyond a bare recitation of the Guideline’s
calculation.” Id. at 363 (emphasis added).       As we quoted in Mondragon-
Santiago, the district court in that case offered only a single sentence about a
Guidelines calculation, hence gave no elaboration of sentencing reasons. Id. at

                                        2
                                  No. 11-20224

364. By contrast, the district court in the instant case entertained lengthy
comments from both parties and then elaborated its particularized explanation
for a within-guidelines sentence. No more is required.
      Because there is no procedural error, we review “the substantive
reasonableness of the sentence imposed under an abuse-of-discretion standard.”
Gall, 552 U.S. at 51. “[A] sentence within a properly calculated Guideline range
is presumptively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006); see also Rita, 551 U.S. at 347.
      The district court heard and considered Camero’s arguments for a below-
guidelines sentence, but it rejected them, determining that a within-guidelines
sentence was appropriate in light of the Guidelines, the § 3553(a) factors, and
the policy statements. Camero’s argument requests us to re-weigh the § 3553(a)
factors. “[T]he sentencing judge is in a superior position to find facts and judge
their import under § 3553(a) with respect to a particular defendant.” United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Even the
possibility that this court “might reasonably have concluded that a different
sentence was appropriate is insufficient to justify reversal of the district court.”
Gall, 552 U.S. at 51.
      Furthermore, Camero’s sentence is presumed reasonable because it was
within the guidelines range. See Alonzo, 435 F.3d at 554. A defendant’s
disagreement with the propriety of his sentence does not suffice to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence.
See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); United
States v. Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008). Camero’s alternative
argument that the presumption of reasonableness should not apply because
U.S.S.G. § 2L1.2 is not empirically based is, as Camero acknowledges, foreclosed.
See United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009).
      AFFIRMED.



                                         3